Citation Nr: 1102138	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-36 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to September 16, 2003 for 
a grant of entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1979 to 
October 1987.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2008 rating decision by 
the Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In October 2010, the Veteran and his wife testified at a personal 
hearing conducted before the undersigned Acting Veterans Law 
Judge at the RO.  A copy of the transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  In January 2004, the RO granted a total disability rating 
based on individual unemployability (TDIU), effective September 
16, 2003.  The Veteran did not appeal this decision.

2.  In October 2007, the Veteran filed a claim for entitlement to 
an effective date prior to September 16, 2003 for the grant of 
TDIU.


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to September 
16, 2003 for the grant of TDIU is dismissed.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable here where resolution 
of the claim is as a matter of law.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on 
appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (noting that the VCAA is not applicable 
where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

On September 16, 2003, the Veteran filed a claim for entitlement 
to TDIU.  In January 2004, the RO granted the claim and assigned 
an effective date of September 1993.  The Veteran did not appeal 
the decision and the decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  In October 
2007, the Veteran filed a claim for entitlement to an earlier 
effective date for the grant of TDIU.

After a rating decision that grants service connection and 
assigns an effective date is final, an earlier effective date may 
be established only by a request for revision of that decision 
based on clear and unmistakable error (CUE).  See Rudd, 20 Vet. 
App. at 299.  Free-standing earlier effective date claims that 
could be raised at any time are impermissible because such claims 
would vitiate decision finality.  Rudd, 20 Vet. App. at 300.  
Accordingly, where a free-standing earlier effective date claim 
is made without a request for reconsideration due to CUE in the 
relevant rating decision, the claim must be dismissed.  Rudd, 20 
Vet. App. at 300.  

Here, the Veteran's claim for entitlement to an earlier effective 
date was filed after a rating decision was final and did not 
allege CUE in the January 2004 rating decision.  Accordingly, it 
is a free-standing earlier effective date claim and the Board 
must dismiss the appeal.  See Rudd, 20 Vet. App. at 300; see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where 
the law is dispositive of the claim, it must be denied due to 
lack of legal entitlement).
 
The Board notes that the Veteran appears to argue that he filed a 
claim for entitlement to TDIU prior to September 16, 2003, and 
thus the effective date should be prior to that date.  As noted 
above, this argument must be made in the context of a CUE claim.  
Because no such claim was made by the Veteran or his 
representative, the Board must dismiss the appeal.  


ORDER

The claim of entitlement to an effective date prior to September 
16, 2003 for the grant of TDIU is dismissed.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


